Citation Nr: 0324700	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as a skin fungus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946, with a prior period of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which in pertinent part, determined that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a skin disability had 
not been submitted.  The veteran subsequently perfected this 
appeal.

A hearing before the undersigned sitting at the RO was held 
in August 2002.

In February 2003, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claim 
of entitlement to service connection for a skin disability, 
claimed as a skin fungus.  The Board subsequently undertook 
additional development of the veteran's claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the veteran's claim.  Medical records were obtained from the 
VA medical center (VAMC) in West Haven, Connecticut.  The 
Board also requested that the veteran be provided a VA 
examination to determine the nature and probable etiology of 
any diagnosed skin disability.  On review, it appears that 
the veteran was scheduled for compensation and pension 
examinations on May 15 and May 19, 2003.  However, the 
temporary claims folder does not contain copies of the 
examination reports and it is unclear whether the veteran 
attended the scheduled examinations.

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should contact the VAMC in 
West Haven to determine if the veteran 
attended the compensation and pension 
examinations reportedly scheduled for May 
15 and May 19, 2003.  If the examinations 
were conducted, the RO should obtain 
complete copies of the examination 
reports and associate with the claims 
folder.  

If the veteran did not attend the 
scheduled examinations and if a review of 
the file indicates that he did not 
receive the appropriate notification, the 
veteran should be afforded another 
opportunity for a VA dermatological 
examination to determine the nature and 
most probable etiology of any diagnosed 
skin disability.  All indicated tests and 
studies should be completed.  All 
diagnosed skin disabilities should be 
identified and the examiner is requested 
to provide an opinion, based on the 
examination and review of all the 
evidence (including the veteran's 
reported history and available medical 
records), as to whether it is likely, 
unlikely, or at least as likely as not, 
that any currently diagnosed skin 
disability is related to the veteran's 
service or events therein.  All findings 
and the reasons and bases therefore 
should be set forth in detail.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
skin disability taking into consideration 
the evidence obtained by the Board, as 
well as evidence previously of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



